Citation Nr: 0919648	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for 
lumbosacral strain with degenerative disc disease.  

2.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss.  

3.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder to include posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to an earlier effective date for service 
connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The Veteran had active service from December 1963 to November 
1966.  He was a member of the U.S. Army Reserve thereafter.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in March 2005.

By a June 2005 submission the Veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication, pursuant to 38 CFR 
§ 3.2600 (2008).  DRO review was afforded the Veteran, as 
documented in a March 2006 Statement of the Case (SOC). 


FINDINGS OF FACT

1.  By an RO rating action in April 2000, the Veteran's claim 
for service connection for lumbosacral strain with 
degenerative disc disease (then styled as a low back 
condition) was denied.  That rating action as to that claim 
became final when not timely appealed.

2.  By an RO rating action in December 2002, the Veteran's 
claim for service connection for lumbosacral strain with 
degenerative disc disease was again denied.  The rating 
action as to that claim became final when an appeal was not 
timely perfected.  


3.  The evidence received since the last prior denial of the 
claim for service connection for lumbosacral strain with 
degenerative disc disease relates to unestablished facts 
necessary to substantiate that claim, and creates a 
reasonable possibility of substantiating that claim.

4.  Lumbosacral strain with degenerative disc disease did not 
develop in service and is not otherwise shown to be causally 
related to service.

5.  By an RO rating action in December 2002, the Veteran's 
claim for service connection for bilateral hearing loss was 
denied.  That rating action as to that claim became final 
when an appeal was not timely perfected.  

7.  The evidence received since the last prior denial of the 
claim for service connection for bilateral hearing loss 
relates to unestablished facts necessary to substantiate that 
claim, and creates a reasonable possibility of substantiating 
that claim.

8.  Bilateral hearing loss did not develop in service and is 
not otherwise shown to be causally related to service.

9.  Sensorineural hearing loss was not present to a disabling 
degree within the first post-service year.  

10.  By an RO rating action in April 2000, the Veteran's 
claim for service connection for PTSD was denied.  That 
rating action as to that claim became final when not timely 
appealed.

11.  By an RO rating action in December 2002, the Veteran's 
claim for service connection for PTSD was again denied.  That 
rating action as to that claim became final when an appeal 
was not timely perfected.  


12.  Since the last prior final denial of the claim for 
service connection for PTSD, evidence received does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The evidence received is either redundant of evidence 
previously received, or, by itself or together with evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim.  

13.  The Veteran was denied service connection for tinnitus 
by a December 2002 RO decision, and an appeal of that 
decision was not timely perfected.  

14.  The Veteran submitted the current claim for service 
connection for tinnitus on March 24, 2004.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for 
lumbosacral strain with degenerative disc disease, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

2.  The criteria for service connection for lumbosacral 
strain with degenerative disc disease are not met.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  New and material evidence has been received since the 
last final decision denying service connection for bilateral 
hearing loss, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

4.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

5.  New and material evidence has not been received since the 
last final decision denying service connection for PTSD, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

6.  An effective date earlier than March 24, 2004, for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

As an initial matter, the Board notes that the claim for an 
earlier effective date for tinnitus is herein denied as a 
matter of law, there being no dispute as to the underlying 
facts of the case.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As discussed infra, the Veteran was granted service 
connection for tinnitus from the date of receipt of the most 
recent claim for service connection for that disorder, which 
is the earliest date allowable for service connection under 
applicable statute and regulation.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  The 
Veteran was previously denied service connection for 
tinnitus, that denial became final, and he has not claimed 
CUE in that prior decision.  Accordingly, absent an 
evidentiary basis for a grant of an earlier effective date 
for service connection for tinnitus, there is no possibility 
that additional notice or development would further that 
claim.  

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
request to reopen the claims for service connection for 
lumbosacral strain with degenerative disc disease, bilateral 
hearing loss, and PTSD, and the underlying claims for service 
connection for those disorders.  The Veteran was afforded a 
VCAA notice letter in April 2004, prior to the RO's appealed 
March 2005 rating action adjudicating these requests to 
reopen.  This VCAA notice satisfied the requirements to 
provide adequate notice of the evidentiary requirements both 
to reopen the claims and to support the underlying claims for 
service connection, notice requirements as clarified in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided notice in March 2008 for the 
additional information as required by Dingess, as to initial 
rating and effective dates for the claimed disorders 
requested to be reopened.  An SSOC was issued on the same 
date, without de novo review of these claims.  Inadequacies 
of Dingess-complying notice and readjudication thereafter, 
for these claims, are moot and harmless because the claim for 
service connection for lumbosacral strain with degenerative 
disc disease, bilateral hearing loss, and PTSD are herein 
denied.

The April 2004 VCAA letter effectively satisfied all notice 
requirements of the VCAA.  The letter informed of the 
evidence required to reopen and to substantiate the 
underlying claims for service connection for lumbosacral 
strain with degenerative disc disease, bilateral hearing 
loss, and PTSD.  It also advised the Veteran of what evidence 
VA would seek to provide and what evidence the Veteran was 
expected to provide.  Also by this letter, the Veteran was 
requested to inform of any additional evidence pertinent to 
his claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  The letter also addressed types of 
information that would be helpful in substantiating the 
claims.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertions of development of his claimed disorders in service 
or of a link to service.  The Veteran replied to these 
requests by providing copies of VA or private medical 
records, or informing of treatment, variously, in furtherance 
of his claims. 

The RO made appropriate efforts to obtain indicated records, 
and requested service-related evidence from official sources.  
The Veteran was appropriately informed, including by the 
appealed rating decision, an SOC, and subsequent SSOCs, of 
records obtained, and, by implication, of records not 
obtained.  He was also adequately informed of the importance 
of obtaining all relevant records.  He has not provided 
authorization to obtain any additional existing evidence 
presenting a reasonable possibility of reopening or otherwise 
furthering the appealed claims here denied.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the requests to reopen the 
claims for service connection for lumbosacral strain with 
degenerative disc disease, bilateral hearing loss, or PTSD, 
or the underlying claims for service connection for these 
disorders.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

VA need not conduct an examination with respect to the issue 
of whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for PTSD, or with respect to that disorder and the 
underlying claim for service connection, because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a request to reopen 
only if new and material evidence is presented or secured to 
reopen the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board herein finds 
that new and material evidence has not been presented or 
secured, and denies reopening the PTSD claim.  

With regard to the claims for service connection for 
lumbosacral strain with degenerative disc disease, and 
bilateral hearing loss, which are herein reopened, as 
delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO afforded the Veteran a hearing loss examination in 
February 2005 which appropriately addressed the issue of 
etiology of current hearing loss as related to service, and 
the Board finds that this examination, taken together with 
the balance of the evidence of record, presents sufficient 
competent medical evidence to adjudicate the claim.  38 
C.F.R. § 3.159(c)(4); McLendon.

The Veteran was not afforded a VA examination to address the 
question of etiology of his claimed lumbosacral strain with 
degenerative disc disease, other evidence of record 
establishes the presence of current lumbosacral strain with 
degenerative disc disease, and there is no indication of a 
link between service and current lumbosacral strain with 
degenerative disc disease to support that claim.  While it is 
true that he has asserted injury to the low back in service, 
the weight of the evidence is contrary to this assertion, 
includingf no supporting in-service records and post-service 
records documenting the Veteran's reports of significant 
post-service injury to the low back without reports or 
findings of injury in service.  Thus, any medical opinion 
addressing etiology related to service could only rely for 
that nexus on the Veteran's unsubstantiated assertions of 
injury or disability in service, with the weight of the 
evidence against those assertions.  Thus, such a medical 
opinion could not serve to support the claim, relying as it 
would only on his contradicted assertions of past injury or 
disability.  Because such a medical opinion ultimately could 
not adequately support the claim, it need not be obtained.  
38 C.F.R. § 3.159(c)(4); McLendon; see Evans v. West, 12 Vet. 
App. 22, 30 (1998) (Board's responsibility to weight 
evidence, to determine where to give credit and where to 
withhold the same, and whether to accept or reject medical 
opinions).  

While the record contains a statement from the Social 
Security Administration (SSA) dated in September 2000 
advising of the Veteran's receipt of disability benefits for 
disabilities including back problems, that letter also 
informs that evidence held by the SSA consists only of 
treatment records from December 1998 to the present.  The 
Board thus finds that there is presented no reasonable 
possibility that the SSA determination and underlying records 
would further the Veteran's claim for service connection for 
a low back disorder, or his claims for service connection for 
bilateral hearing loss or PTSD, or his requests to reopen 
these claims.  No SSA determination reflected in the record 
indicates consideration of evidence proximate to service, or 
consideration of any association between service and the back 
problems upon which the SSA determination was based.  Because 
the claim for an earlier effective date for service 
connection for tinnitus is herein denied as a matter of law, 
SSA records could not further that claim, either.  

Although the Veteran's representative in an April 2009 brief 
before the Board contended that all records pertaining to the 
Veteran's U.S. Army Reserve membership have not been 
obtained, the Board notes treatment and personnel records 
were requested and obtained as related to Reserve service.  
To the extent that additional records pertaining to Reserve 
service - such as exact dates of either active duty for 
training (ADT) or inactive duty training (IADT) or- were not 
obtained, the Board finds that there is no reasonable 
possibility that any such records would further the Veteran's 
claims.  The Veteran does not claim entitlement to any of the 
disabilities in this appeal on the basis of his Reserve 
service, and no evidence of record otherwise presents a 
reasonable possibility of service connection for any of the 
claimed disabilities based on Reserve service.  

While the Veteran's representative also called attention to 
an August 1980 private medical letter noting the presence of 
residuals of low back injury, that letter notes that the 
injury occurred in the course of post-service employment, and 
provides no indication that the injury occurred or was 
aggravated in the course of any Reserve service.  Similarly, 
an August 2000 VA hospitalization record notes that the 
Veteran became totally disabled following an "industrial" 
lumbar spine injury.  The Board accordingly concludes that 
further search or development for additional records related 
to the Veteran's Reserve service would not further any of his 
claims, and would constitute expenditure of scarce VA 
resources with no additional benefit flowing to the Veteran.  
Hence no such further development is warranted, including 
pursuant to the VCAA.  

The Veteran in his April 2005 notice of disagreement (NOD) 
requested that VA perform a search of morning reports as 
related to his assertions of treatment and hospitalization in 
service for his claimed lumbosacral strain and degenerative 
disc disease.  However, morning reports would provide no 
evidence showing treatment for the claimed disorders.  The 
Veteran's STRs are of record, and show neither treatment nor 
hospitalization for a low back disorder.

The Veteran had requested a Board hearing by his VA Form 9 
submitted in April 2006.  However, he withdrew that request 
by a signed submission in May 2007.  The Veteran and his 
authorized representative supported his claims with submitted 
written statements.  There is no indication that the Veteran 
desired to further address his claims and was denied an 
opportunity to do so.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 


II.  Applicable Laws Governing Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Section 4.125 dictates that the schedular 
criteria for rating psychiatric disabilities incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition (DSM-IV).  38 C.F.R. 
§§ 4.125, 4.130.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the Veteran was "engaged in 
combat with the enemy."  Id.  If VA determines a Veteran did 
not engage in combat with the enemy, or that a veteran did 
engage in combat but that the alleged stressor is not combat 
related, his or her lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate that veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

As to claims involving hearing loss, the threshold for normal 
hearing is from 0 to 20 decibels (dB), with higher thresholds 
indicating some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, 4000 hertz 
(Hz) is 40 decibels (dB) or greater, or where the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz are 26 dB or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Certain diseases, such as sensorineural hearing loss and 
tinnitus, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

III.  Whether New and Material Evidence Has Been Received to 
ReopenClaims
for Service Connection for Lumbosacral Strain with 
Degenerative
Disc Disease, Bilateral Hearing Loss, and PTSD 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen were filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (effective from Aug. 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran's claims for service connection for lumbosacral 
strain with degenerative disc disease and PTSD were 
previously denied by an April 2000 RO rating action, and then 
again by a December 2002 RO rating action.  The December 2002 
RO rating action also denied the claim for service connection 
for bilateral hearing loss.  The denials in April 2000 became 
final for failure of the Veteran to file a timely notice of 
disagreement to initiate an appeal.  The denials in December 
2002 became final when the Veteran did not timely perfect an 
appeal following the RO's issuance of an SOC on October 27, 
2003.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

The Veteran has asserted that his lumbosacral strain with 
degenerative disc disease resulted from an injury to his back 
while he was stationed in Germany during active military 
service.  In May 2007, following the most recent final denial 
of that claim in December 2002, he asserted that he had 
suffered injury to his back while stationed in Frankfurt, 
Germany, in the winter months of January/February 1965.  This 
statement constituted a narrowing of the asserted time frame 
for his claimed low back injury in service, potentially 
allowing for research into that claim more so that 
previously.  Accordingly, this statement was new and relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  On the basis of this statement, reopening of the 
claim for service connection for lumbosacral strain with 
degenerative disc disease is warranted.  38 C.F.R. § 
3.156(a).  

The Veteran's claimed bilateral hearing loss was the subject 
of a February 2005 VA hearing loss examination.  That 
examiner found current bilateral hearing loss meeting the 
requirements for hearing loss under 38 C.F.R. § 3.385.  Prior 
to the December 2002 rating, action a VA audiometric 
examination in October 2001 found speech recognition of 92 
percent in the right ear and thus meeting 38 C.F.R. § 3.385 
for that ear, and a February 2002 VA ear, nose, and throat 
treatment visit noted mild sensorineural hearing loss.  
However, these did not present examination findings of 
hearing loss for the left ear meeting 38 C.F.R. § 3.385 
criteria, and did not present right ear audiology findings 
(as opposed to mere audiometric findings) meeting those 
criteria.  Thus, the February 2005 hearing loss examination 
findings meeting 38 C.F.R. § 3.385 criteria for both ears 
constituted new evidence related to an unestablished fact 
necessary to support the claim for service connection for 
bilateral hearing loss, and raised a reasonable possibility 
of substantiating the claim.  On this basis, reopening of the 
claim for service connection for bilateral hearing loss is 
warranted.  38 C.F.R. § 3.156(a).  

The claims file had contained a diagnosis of PTSD as well as 
depression within VA treatment records at the time of the 
previous prior final denial of the Veteran's claim for 
service connection for PTSD by a rating action in December 
2002.  The record then also contained a July 2002 VA mental 
health practitioner note recording the findings of the 
Veteran's therapist.  That note indicated that the Veteran 
was asserting, as his stressor to support his claim for PTSD, 
an incident in which a gun rack fell on him.  The note 
indicated that the therapist found the Veteran did not have 
PTSD as related to that incident.  

The Veteran still claims PTSD as related to this alleged 
stressor in which a gun rack fell on him, and has not 
asserted other in-service stressors to support his present 
PTSD claim.  The Veteran has also present no new evidence to 
further this claim.  Additional treatment records bearing a 
diagnosis of PTSD are merely redundant of prior treatment 
notes with the same diagnosis, for purposes of the Veteran's 
PTSD claim.  The Veteran has presented no new pertinent 
evidence related to service or of a nexus between service and 
claimed PTSD.  He has also presented no new evidence to 
support his asserted stressor incident.  The asserted 
stressor incident involving a gun rack remains 
uncorroborated.  Accordingly, in the absence of new and 
material evidence to support the claim for service connection 
for PTSD, the claim for service connection for PTSD is not 
reopened.  38 C.F.R. § 3.156.

IV.  Merits-Based Adjudication of Reopened Claims for Service 
Connection
for Lumbosacral Strain with Degenerative Disc Disease,
and for Bilateral Hearing Loss

In his April 2005 NOD the Veteran asserted that he was 
hospitalized at the 97th General Hospital in Frankfurt, 
Germany, in 1965, as associated with his lumbosacral strain 
and degenerative disc disease.  He further contended that he 
was also treated on an outpatient treatment basis prior to 
that hospitalization.  

In May 2007 the Veteran asserted that he suffered injury to 
his back while stationed in Frankfurt, Germany, in the winter 
months of January/February of 1965.  The RO accordingly 
requested any records of such treatment in service at that 
time, and received a reply in December 2007 from the National 
Personnel Records Center that treatment records had already 
been charged out to the RO.  Those STRs, previously 
associated with the claims file, fail to show injury to the 
back or complaints or findings of back disability.   The STRs 
do include records of hospitalization in Frankfurt, Germany, 
in November 1965, but only for surgical correction of a 
congenital redundant prepuce.  

In the course of the Veteran's prior claim, his 
representative submitted a July 2002 memorandum asserting 
that the Veteran reported that he had discarded records of 
his service treatment for a back condition out of fear that 
the records would hurt his post-service employment prospects.  
The representative then argued that this assertion of STRs 
present but discarded should serve to support the claim as 
evidence of those treatment records, notwithstanding the 
current absence of those records.  Ultimately, however, these 
reported statements by the Veteran provide no additional 
support of the claim, beyond his already noted contentions of 
treatment in service for a back condition.  The Board cannot 
give additional credence to the Veteran's assertions of in-
service back disability based on his contentions of 
destruction of his own medical records, because the Veteran's 
contentions as to what those records purportedly said are 
simply too attenuated and inherently unreliable to be 
accorded weight in the Board's adjudication herein.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Prior treatment records are negative for any independently 
supported evidence of injury to the back in service or any 
development of back disability in service.  Rather, they 
support development of a back disorder as a result of post-
service work-related injury.  A VA general examination in 
February 1999, when the Veteran was evaluated for a non-
service-connected disability pension claim, clearly notes his 
report of his back being initially injured when he fell 
approximately 15 feet in 1994.  Also, as noted in the VCAA 
discussion, supra, a September 1980 private physician's note 
indicated a back injury at a place of employment, and an 
August 2000 VA hospitalization record noted a history of 
disability following an industrial lumbar spine injury.  

In contrast to these post-service records noting non-service 
injury to the low back, the STRs, including the Veteran's 
separation examination in October 1966, are entirely negative 
for any injury or abnormal condition of the low back.  

In the absence of any evidence of lumbar spine disability in 
service or for years after service, beyond the Veteran's 
uncorroborated and self-contradicted assertions of injury or 
disability in service, and in the presence of post-service 
records documenting the Veteran's reports of significant 
injuries to the low back post service, the Board finds that 
the weight of the evidence preponderates against his 
unsubstantiated assertions of back injury in Germany in the 
mid 1960s, preponderates against his having developed or 
aggravated a lumbar disorder in service, and preponderates 
against a lumbar disorder being otherwise causally related to 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for the claimed low back disorder.  38 C.F.R. § 3.303.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran also asserts that he has bilateral hearing loss 
as related to service.  While it is true that he has been 
granted service connection for tinnitus on the basis of the 
February 2005 VA examiner's opinion that the Veteran's 
tinnitus began in service, that opinion relied solely on the 
Veteran's assertion that he had tinnitus since service, 
without other corroboration.  The Veteran has asserted that 
noise exposure in service caused his current hearing loss, 
but his DD Form 214 shows that he was a clerk typist in 
service, and service records provide no record of damage to 
the Veteran's hearing, including no record of excess in-
service noise exposure.  Rather, upon service separation 
examination in October 1966, hearing was not shown to be 
impaired, and hearing was still not shown to be impaired upon 
examination for enlistment in the U.S. Army Reserve in 
October 1977, with pure tone thresholds, in decibels, as 
follows:




HERTZ


Exam    
Date
Ear
500
1000
2000
3000
4000
October 
RIGHT
0
0
0
0
0
1966
LEFT
0
0
0
0
0
October 
RIGHT
15
15
10
-
15 
1977
LEFT
10
0
10
-
10

The first evidence of hearing loss was years post service, 
and no medical evidence has been presented establishing a 
causal link to service.  Contrarily, the February 2005 VA 
examiner opined that the Veteran's hearing loss had not at-
least-as-likely-as-not begun with noise exposure in service.  
Rather, the examiner concluded that the right ear hearing was 
within normal limits and the left ear hearing was of a 
pattern that appeared age related.  

Based on this evidence, the Board concludes that the evidence 
preponderates against bilateral hearing loss having begun in 
service or otherwise being causally related to service.  
38 C.F.R. § 3.303.  The Board has considered service 
connection for sensorineural hearing loss on a first-year-
post-service presumptive basis, but with findings upon 
separation examination in October 1966, and 11 years after 
separation in October 1977, both consistent with normal 
hearing pursuant to Hensley, the evidence preponderates 
against the presence of sensorineural hearing loss to a 
disabling degree within the first post-service year, and thus 
the claim on that presumptive basis cannot be sustained.  
38 C.F.R. § 3.307, 3.309.  The preponderance of the evidence 
is against the claim, and, therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.

The Board has duly considered the Veteran's assertions as 
evidence of low back disability and hearing loss in service 
or proximate to service, but nonetheless finds that the 
balance of the evidence outweighs those assertions.  
38 C.F.R. § 3.303; Jandreau.  


V.  Earlier Effective Date for Service Connection
for Tinnitus

The effective date of a grant of service connection shall be 
the date of receipt of the claim or the date on which 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For claims received on or 
after October 1, 1984, if a claim for service connection is 
received within one year after separation from 




service and that claim is granted, then the effective date 
for service connection is the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(ii)(B).  

The Veteran first submitted a claim for service connection 
for tinnitus in October 2001.  The RO denied the claim by a 
December 2002 rating action, with issuance of notice of that 
decision dated December 12, 2003.  The Veteran submitted an 
NOD as to that decision in December 2002.  However, following 
RO issuance of an SOC on October 27, 2003, the Veteran failed 
to timely perfect his appeal either within a year of notice 
of the decision or within 60 days after issuance of the SOC, 
and hence that December 2002 rating action denying service 
connection for tinnitus became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302, 20.1103.  

The Veteran has not asserted clear and unmistakable error 
(CUE) in the December 2002 rating action, and accordingly 
there is no jurisdiction upon which to review setting aside 
that final decision in this case.  38 C.F.R. § 3.105(a); Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993) (claim for CUE must be 
raised with specificity).  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006), holding that a "freestanding" claim 
for an earlier effective date, without a claim and showing of 
CUE in a prior final decision, vitiates the rule of finality 
and is not authorized by law. 

The Veteran next raised the issue of entitlement to service 
connection for tinnitus by a request to reopen that claim 
received at the RO on March 24, 2004.  The RO has granted 
service connection for tinnitus effective from March 24, 
2004, which is the earliest date effective upon which service 
connection for that disability may be granted, based on that 
date of receipt of claim, as a matter of law.  It was the 
earlier of the date of receipt of claim or the date 
entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Neither the Veteran nor his representative has disputed these 
underlying facts.  Thus, there is in effect no dispute as to 
the pertinent facts in this case, and the claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).




ORDER

Service connection for lumbosacral strain with degenerative 
disc disease is denied.

Service connection for bilateral hearing loss is denied.

The claim for service connection for PTSD is not reopened.

An effective date for service connection for tinnitus earlier 
than March 24, 2004, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


